DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 9, and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Miyake US 2013/0033970 hereinafter ‘970 in view of Miyake US 2012/0285242 hereinafter ‘242. 
Regarding claim 1, ‘970 discloses an electronic timepiece comprising: a display (element 11); and a processor connected to the display (element 45), the processor being configured to: obtain a first measurement reading of a first measurement parameter (temperature [0024]), and cause the display to display the first measurement reading in a first display area, see ‘970 [0024],[0030],[0034], [0039] obtain a second measurement reading of a second measurement parameter (i.e. pressure [0024]) different from the first measurement parameter, the second measurement parameter being associated with a second display time period the same as the first display time period (i.e. current time); and cause the display to display the second measurement reading for the second display time period in the first display area [0024],[0030],[0034],  [0041].  
‘970 does not disclose an electronic timepiece the second measurement parameter being associated with a second display time period different from the first display time 
However, ‘242 discloses an electronic timepiece being associated with a display time period stored in a memory and to display the measurement reading for different first and second display time period associated with the different measurement parameters, see Fig. 1, [0054]-[0062],[0080] (i.e. 2 hours for temperature vs. 10 hours for pressure).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify ‘970 to display the measurement reading for a display time period associated with the one measurement parameter as suggested by ‘242 because doing so allows the user to see trend change of different parameters (such as temperature and pressure) over time on the display screen.
Regarding claim 10, ‘970 discloses a measurement reading display method performed by using an electronic timepiece (element 11) configured to display a measurement reading obtained from a sensor of one measurement parameter among a plurality of measurement parameters (temperature and pressure [0024]), each of the plurality of measurement parameters [0024],[0030],[0034],, the method 53 comprising: obtaining a first measurement reading of a first measurement parameter (temperature [0024]), and displaying the first measurement reading in a first display area, see ‘970 [0024],[0030],[0034], [0039] obtaining a second measurement reading of a second measurement parameter (i.e. pressure [0024]) different from the first measurement parameter, the second measurement parameter being associated with a second display time period the same as the first display time period (i.e. current time); and displaying the second measurement reading for the second display time period in the first display area [0024],[0030],[0034], [0041].  

However, ‘242 discloses an electronic timepiece being associated with a display time period stored in a memory and to display the measurement reading for different first and second display time period associated with the different measurement parameters, see Fig. 1, [0054]-[0062],[0080] (i.e. 2 hours for temperature vs. 10 hours for pressure).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify ‘970 to display the measurement reading for a display time period associated with the one measurement parameter as suggested by ‘242 because doing so allows the user to see trend change of different parameters (such as temperature and pressure) over time on the display screen.

Regarding claim 2, ‘970 and ‘242 discloses the electronic timepiece as described in the paragraphs above, further comprising: a measuring instrument configured to measure the first measurement parameter, wherein the processor is configured to obtain the first measurement reading by the measuring instrument, see ‘970 (element 53), [0024], [0030],[0034].  
Regarding claim 3, ‘970 and ‘242 discloses the electronic timepiece as described in the paragraphs above, wherein the memory is a storage medium in the electronic timepiece, see ‘970 [0024], and ‘242 [0054]-[0062],[0080]. 51  
.



Claims 4-7 are rejected under 35 U.S.C. 103 as being unpatentable over ‘970 and ‘242 in further view of Kampman US 2016/0157740. 
Regarding claims 4 and 5, ‘970 and ‘242 disclose the electronic timepiece as described in the paragraphs above wherein the electronic timepiece further comprising: a sensor (element 54) configured to receive the second measurement reading of the second measurement parameter from a measuring device configured to measure the second measurement parameter, wherein the processor is configured to obtain the second measurement reading received by the sensor, see ‘970 [0024], [0030],[0034].  
‘970 and ‘242 does not disclose the electronic timepiece further comprising: a communicator configured to receive the second measurement reading of the second measurement parameter from a measuring device configured to measure the second measurement parameter, wherein the processor is configured to obtain the second measurement reading received by the communicator (i.e. the sensor is in a communicator separate from the timepiece).  
However, Kampman discloses an electronic timepiece further comprising:a communicator (element 540) configured to receive the measurement reading of the one measurement parameter from a measuring device (element 402) configured to measure at 
Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify ‘970 and ‘242 as suggested by Kampman because doing so allows the user to measure physiological information, such as heart rate, etc. 
Regarding claims 6 and 7, ‘970, ‘242, and Kampman as described in the paragraphs above further disclose, wherein the processor is further configured to:obtain the second display time period from the measuring device, see ‘242 [0054]-[0062],[0080].  

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over ‘970 in view of ‘242 in further view of Kampman. 
Regarding claim 12, ‘970 discloses a wearable timepiece, comprising:a display including: at least one dial having visible digits (element 11); a first mechanically-driven pointer 54 rotatable on the at least one dial (one of elements 2-4); anda second mechanically-driven pointer rotatable on the at least one dial ( one of elements 2-4); and a processor connected to the display (element 45), the processor being configured to: obtain a first measurement reading of a first measurement parameter (temperature [0024]), and cause the display to display the first measurement reading in a first display area by mechanically driving the first pointer to a first digit of the measurement reading and mechanically driving the second pointer to a second digit of the measurement reading, see ‘970 [0024],[0030],[0034] (describing measurement), [0037]-[0040] (for operation of first/second pointer) obtain a second measurement reading of a second measurement 
‘970 does not disclose an electronic timepiece wherein the measurement is from a device separate from the timepiece the second measurement parameter being associated with a second display time period different from the first display time period and the first and second time periods being stored in a memory and to display the first and second measurements reading for their corresponding display time periods.
However, ‘242 discloses an electronic timepiece being associated with a display time period stored in a memory and to display the measurement reading for different first and second display time period associated with the different measurement parameters, see Fig. 1, [0054]-[0062],[0080] (i.e. 2 hours for temperature vs. 10 hours for pressure).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date to modify ‘970 to display the measurement reading for a display time period associated with the one measurement parameter as suggested by ‘242 because doing so allows the user to see trend change of different parameters (such as temperature and pressure) over time on the display screen.

Therefore, it would have been obvious to a person having ordinary skill in the art before the invention was effectively filed to modify ‘970 as suggested by Kampman because doing so allows the user to measure physiological information, such as heart rate, etc. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over ‘970, ‘242, and Kampman in further view of Watterson US 2015/0253736.
Regarding claim 13, ‘970 and ‘970, ‘242, and Kampman discloses the wearable timepiece, wherein the measurement reading is physiological information such as a heart rate of a wearer of the wearable timepiece for example, see [0066].
‘970, ‘242, and Kampman does not disclose the physiological information is explicitly a number of steps walked by a wearer of the wearable timepiece.
However, Watterson discloses it is known in the art to measure both heart rate and number of steps as physiological information, [0098], [0100].
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the physiological information of ‘970, ‘242, and Kampman measured to be a number of steps of  as suggested by Watterson because doing so allows the user to measure their physical activity and keep track of the distance they have travelled in a day.
Response to Arguments
Applicant's arguments filed 20 November 2020 have been fully considered but they are not persuasive. 
Regarding applicant’s arguments that the corresponding combinations of ‘970, ‘242, and Kaupman does not disclose the newly recited features of the independent claims, the corresponding combinations of ‘970, ‘242, and Kaupman does recite these features. The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference; nor is it that the claimed invention must be expressly suggested in any one or all of the references.  Rather, the test is what the combined teachings of the references would have suggested to those of ordinary skill in the art.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981). In this case, the difference between what is disclosed by the respective combinations of ‘970 and Kaupman based on the various independent claims as set forth in this Office Action and the claimed invention in those claims is that the second measurement parameter being associated with a second display time period different from the first display time period. ‘242 here is used as a teaching reference to show that it is known in the art to display different measurements associated with different time periods. What kind of display (e.g. analog vs. digital) is irrelevant to the teaching because the measured display time periods is a digital signal stored in a memory, which is then used in the processor to determine what is displayed. Both references ‘970 and ‘242 have sensor measurements, but they vary in what time period they measure. ‘970 appears to disclose an instantaneous temperature or pressure measurement, while ‘242 is used to teach that temperature measurement can be used as an average over a period of two hours and pressure over a period of ten hours, for example, see ‘970 [0024],[0030],[0034], [0039], [0041] and ‘242 [0054]-[0062],[0080]. 51 
.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL PM WICKLUND whose telephone number is (571)270-7508.  The examiner can normally be reached on T&Th 1-7pm EST, W 3:30-7:30pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/DANIEL P WICKLUND/Primary Examiner, Art Unit 2844